Judgment unanimously affirmed, with costs. There was error in the charge respecting the failure to call one Haley, but we think the error was not of sufficient consequence to warrant reversal of the judgment and the granting of a new trial. We may not consider the question of privilege since the defendant did not take the necessary steps to develop the evidence or require the submission of the question to the jury by way of request or exception. Concur — Peck, P. J., Breitel, Cox, Frank and Bastow, JJ. [See post, p. 967.]